Exhibit 10.2 

 

ADMINISTRATION AGREEMENT

 

BETWEEN

 

TRIPLEPOINT PRIVATE VENTURE CREDIT INC.

 

AND

 

TRIPLEPOINT ADMINISTRATOR LLC

 

Administration Agreement, dated as of May 27, 2020 (this “Agreement”), by and
between TRIPLEPOINT PRIVATE VENTURE CREDIT INC., a Maryland corporation (the
“Corporation”), and TRIPLEPOINT ADMINISTRATOR LLC, a Delaware limited liability
company (the “Administrator”).

 

WHEREAS, the Corporation was initially organized as a Maryland limited liability
company, TriplePoint Global Venture Credit, LLC, and converted to a Maryland
corporation, TriplePoint Private Venture Credit Inc. (the “Conversion”),
immediately following and on the same day that the Corporation filed its
election to be treated as a business development company under the Investment
Company Act of 1940, as amended (the “Investment Company Act”);

 

WHEREAS, references to the Corporation in this Agreement that relate to actions
taken by the Corporation prior to the Conversion, include relevant actions taken
by the Corporation’s predecessor entity, TriplePoint Global Venture Credit, LLC;

 

WHEREAS, the Corporation has filed a registration statement on Form 10 (the
“Registration Statement”) to register its common stock under the Securities
Exchange Act of 1934, as amended, and is separately offering shares of such
common stock for sale in a concurrent private offering of such common stock (the
“Offering”);

 

WHEREAS, the Corporation will operate as a closed-end, externally managed,
non-diversified management investment company that has elected to be treated as
a business development company under the Investment Company Act;

 

WHEREAS, the Corporation desires to retain the Administrator to provide
administrative services to the Corporation in the manner and on the terms
hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to the
Corporation on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Corporation and the Administrator
hereby agree as follows:

 

1.            Duties of the Administrator.

 

(a)            Employment of Administrator. The Corporation hereby employs the
Administrator to act as administrator of the Corporation, and to furnish, or
arrange for others to furnish, the administrative services, personnel and
facilities described below, subject to review by and the overall control of the
Board of Directors of the Corporation (the “Board”), for the period and on the
terms and conditions set forth in this Agreement. The Administrator hereby
accepts such employment and agrees during such period to render, or arrange for
the rendering of, such services and to assume the obligations herein set forth
subject to the reimbursement of costs and expenses provided for herein. The
Administrator and such others who may furnish some or all of the administrative
services, personnel and facilities described below, shall for all purposes
herein be deemed to be independent contractors and shall, unless otherwise
expressly provided or authorized herein, have no authority to act for or
represent the Corporation in any way or otherwise be deemed agents of the
Corporation.

 





 

 

(b)            Services. The Administrator shall perform (or oversee, or arrange
for, the performance of) the administrative services necessary for the operation
of the Corporation. Without limiting the generality of the foregoing, the
Administrator shall furnish to the Corporation office facilities and equipment
and will provide the Corporation with clerical, bookkeeping, recordkeeping and
other administrative services at such facilities and such other services as the
Administrator, subject to review by the Board, shall from time to time determine
to be necessary or useful to perform its obligations under this Agreement. The
Administrator shall also, on behalf of the Corporation, conduct relations with
custodians, depositories, transfer agents, dividend disbursing agents, other
stockholder servicing agents, accountants, attorneys, underwriters, brokers and
dealers, corporate fiduciaries, insurers, banks and such other persons in any
such other capacity deemed to be necessary or desirable. The Administrator shall
make reports to the Board of its performance of obligations hereunder and
furnish advice and recommendations with respect to such other aspects of the
business and affairs of the Corporation as it shall determine to be desirable;
provided that nothing herein shall be construed to require the Administrator to,
and the Administrator shall not, provide any advice or recommendation relating
to the securities and other assets that the Corporation should purchase, retain
or sell or any other investment advisory services to the Corporation. The
Administrator shall be responsible for the financial and other records that the
Corporation is required to maintain and shall prepare reports to stockholders,
and reports and other materials filed with the Securities and Exchange
Commission (the “SEC”) or any other regulatory authority, including, but not
limited to, current reports on Form 8-K, quarterly reports on Form 10-Q, annual
reports on Form 10-K and proxy or information statements to stockholders. The
Administrator will provide on the Corporation’s behalf significant managerial
assistance to those portfolio companies that have accepted the Corporation’s
offer to provide such assistance. In addition, the Administrator will assist
(i) the Corporation in determining and publishing the Corporation’s net asset
value, (ii) oversee the preparation and filing of the Corporation’s tax returns
and other regulatory filings, (iii) oversee the printing and dissemination of
reports and other materials to stockholders of the Corporation, and
(iv) generally oversee the payment of the Corporation’s expenses and the
performance of administrative and professional services rendered to the
Corporation by others.

 

2.            Records. The Administrator agrees to maintain and keep all books,
accounts and other records of the Corporation that relate to activities
performed by the Administrator hereunder and, if required by the Investment
Company Act, will maintain and keep such books, accounts and records in
accordance with that Act. In compliance with the requirements of Rule 31a-3
under the Investment Company Act, the Administrator agrees that all records
which it maintains for the Corporation shall at all times remain the property of
the Corporation, shall be readily accessible during normal business hours, and
shall be promptly surrendered upon the termination of the Agreement or otherwise
on written request by the Corporation. The Administrator further agrees that all
records which it maintains for the Corporation pursuant to Rule 31a-l under the
Investment Company Act will be preserved for the periods prescribed by
Rule 31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement. The Administrator may engage one or more third parties to
perform all or a portion of the foregoing services.

 



2

 

 

3.            Confidentiality. The parties hereto agree that each shall treat
confidentially the terms and conditions of this Agreement and all information
provided by each party to the other regarding its business and operations. All
confidential information provided by a party hereto, including nonpublic
personal information pursuant to Regulation S-P of the SEC, shall be used by any
other party hereto solely for the purpose of rendering services pursuant to this
Agreement and, except as may be required in carrying out this Agreement, shall
not be disclosed to any third party, without the prior consent of such providing
party. The foregoing shall not be applicable to any information that is publicly
available when provided or thereafter becomes publicly available other than
through a breach of this Agreement, or that is required to be disclosed by any
regulatory authority, any authority or legal counsel of the parties hereto, by
judicial or administrative process or otherwise by applicable law or regulation.

 

4.            Compensation; Allocation of Costs and Expenses. In full
consideration of the provision of the services of the Administrator, the
Corporation shall reimburse the Administrator for the costs and expenses
incurred by the Administrator in performing its obligations and providing
personnel and facilities (including rent) hereunder. If requested to perform
significant managerial assistance to portfolio companies of the Corporation, the
Administrator will be paid an additional amount based on the services provided,
which shall not exceed the amount the Corporation receives from the portfolio
companies for providing this assistance. The Corporation will bear all costs and
expenses that are incurred in its operation and transactions and not
specifically assumed by TriplePoint Advisers LLC, the Corporation’s investment
adviser (the “Adviser”), pursuant to that certain Investment Advisory Agreement,
dated as of May 27, 2020, by and between the Corporation and the Adviser. Costs
and expenses to be borne by the Corporation include, but are not limited to,
those relating to:

 

(a)            organization of the Corporation, including the Corporation’s
predecessor, and expenses relating to the Offering and the concurrent private
placement of preferred stock of the Corporation of up to $2.0 million (the “O &
O Cap”). The Adviser has agreed to pay for all such expenses in excess of the
O & O Cap and all placement fees and related expenses in connection with the
Offering to the placement agents;

 

(b)            calculations of the net asset value of the Corporation (including
the cost and expenses of any independent valuation firm);

 

(c)            indemnification payments;

 

(d)            providing managerial assistance to those portfolio companies that
request it;

 



3

 

 

(e)            marketing expenses;

 

(f)            expenses relating to the development and maintenance of the
Corporation’s website;

 

(g)            fees and expenses incurred by the Adviser and payable to third
parties, including agents, consultants or other advisers, in connection with
monitoring the financial and legal affairs of the Corporation and in monitoring
the Corporation’s investments, performing due diligence on prospective portfolio
companies or otherwise relating to, or associated with, evaluating and making
investments;

 

(h)            interest payable on debt, if any, incurred by the Corporation to
finance its investments and expenses related to unsuccessful portfolio
acquisition efforts;

 

(i)            offerings of the common stock and other securities of the
Corporation (other than as described in clause (a) above);

 

(j)            investment advisory fees payable to the Adviser;

 

(k)            administration fees, expenses and/or payments payable under the
administration agreement dated as of even date herewith (the “Administration
Agreement”), between the Corporation and TriplePoint Administrator LLC (the
“Administrator”), the Corporation’s administrator;

 

(l)             fees payable to third parties, including agents, consultants and
other advisors, relating to, or associated with, evaluating and making
investments, including costs associated with meeting potential financial
sponsors;

 

(m)           fees payable to transfer agents and dividend agents and custodial
fees and expenses;

 

(n)            federal and state registration fees;

 

(o)            all costs of registration of the Corporation’s securities with
appropriate regulatory agencies;

 

(p)            all costs of listing the Corporation’s securities on any
securities exchange;

 

(q)            U.S. federal, state and local taxes;

 

(r)            independent directors’ fees and expenses;

 

(s)            costs of preparing and filing reports or other documents required
by the Securities and Exchange Commission (the “SEC”), the Financial Industry
Regulatory Authority or other regulators;

 



4

 

 

(t)            costs of any reports, proxy statements or other notices to
stockholders, including printing costs;

 

(u)           costs associated with compliance obligations under the Investment
Company Act and any other relevant federal and state securities laws;

 

(v)           costs associated with individual or groups of stockholders;

 

(w)          the Corporation’s allocable portion of any fidelity bond,
directors’ and officers’ errors and omissions liability insurance policies, and
any other insurance premiums;

 

(x)           direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; and

 

(y)           any and all other expenses incurred by the Corporation or the
Administrator in connection with administering the Corporation’s business,
including payments made under the Administration Agreement based upon the
Corporation’s allocable portion of the Administrator’s overhead in performing
its obligations under the Administration Agreement, including rent and the
allocable portion of the cost of the Corporation’s chief compliance officer and
chief financial officer and their respective staffs.

 

To the extent the Administrator outsources any of its functions, the Corporation
will pay the fees associated with such functions on a direct basis without
profit to the Administrator. The Administrator is hereby authorized to enter
into one or more sub-administration agreements, upon Board approval, with other
service providers (each, a sub-administrator) pursuant to which the
Administrator may obtain the services of the service providers in fulfilling its
responsibilities hereunder. Any such sub-administration agreements shall be in
accordance with the requirements of the Investment Company Act and other
applicable federal and state law.

 

5.            Limitation of Liability of the Administrator; Indemnification. The
Administrator (and its officers, managers, members, partners, employees,
controlling persons, agents, and any other person or entity affiliated with the
Administrator) shall not be liable to the Corporation for any action taken or
omitted to be taken by the Administrator in connection with the performance of
any of its duties or obligations under this Agreement or otherwise as
administrator for the Corporation, and the Corporation shall indemnify, defend
and protect the Administrator (and its officers, managers, members, partners,
employees, controlling persons, agents, and any other person or entity
affiliated with the Administrator, including without limitation the Adviser,
each of whom shall be deemed a third party beneficiary hereof) (collectively,
the “Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its stockholders) arising out of or otherwise based upon the
performance of any of the Administrator’s duties or obligations under this
Agreement or otherwise as administrator for the Corporation. Notwithstanding the
preceding sentence of this Paragraph 5 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its stockholders to which the
Indemnified Parties would otherwise be subject by reason of criminal conduct,
willful misfeasance, bad faith or gross negligence in the performance of the
Administrator’s duties or by reason of the reckless disregard of the
Administrator’s duties and obligations under this Agreement (to the extent
applicable, as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the SEC or its staff
thereunder). Notwithstanding anything to the contrary in this Agreement, for so
long as the Corporation is subject to the Investment Company Act, the
Corporation shall not advance an Indemnified Party any expenses to the extent
such advancement would violate the Investment Company Act.

 



5

 

 

6.            Activities of the Administrator. The services of the Administrator
to the Corporation are not to be deemed to be exclusive, and the Administrator
and each of its affiliates are free to render services to others. It is
understood that directors, officers, employees and stockholders of the
Corporation are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Corporation as
stockholders or otherwise.

 

7.            Duration and Termination of this Agreement. This Agreement shall
become effective as of the date hereof, and shall remain in force with respect
to the Corporation for two years thereafter, and thereafter continue from year
to year, but only so long as such continuance is specifically approved at least
annually by the Board.

 

This Agreement may be terminated at any time, without the payment of any
penalty, by the Corporation, or by the Administrator, upon 60 days’ written
notice to the other party. This Agreement may not be assigned by a party without
the consent of the other party.

 

The provisions of Section 5 of this Agreement shall remain in full force and
effect and the Administrator shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination of expiration of this Agreement, the Administrator shall be entitled
to any amounts owed under Section 4 through the date of termination or
expiration and Section 5 shall continue in force and effect and apply to the
Administrator and its representatives as and to the extent applicable.

 

8.            Entire Agreement; No Amendment. This Agreement represents the
entire agreement among each of the parties with respect to the subject matter
hereof. It is expressly understood that no representations, warranties,
guarantees or other statements shall be valid or binding upon a party unless
expressly set forth in this Agreement. It is further understood that any prior
agreements or understandings between the parties with respect to the subject
matter hereof have merged in this Agreement which fully expresses the entire
agreement of the parties as to the subject matter hereof and supersedes all such
prior agreements and understandings. This Agreement may not be amended, modified
or otherwise altered except by a written agreement signed by the party against
whom enforcement is sought.

 

9.            Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. Notwithstanding the
foregoing, nothing herein shall be construed in any manner inconsistent with the
Investment Company Act, or any rule, regulation or order of the SEC promulgated
thereunder and applicable to the performance of the services anticipated under
this Agreement.

 



6

 

 

10.          Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered with
proof of delivery thereof (any notice or communication so delivered being deemed
to have been received at the time delivered), or sent by U.S. certified mail,
return receipt requested, postage prepaid (any notice or communication so sent
being deemed to have been received two business days after mailing in the United
States), with failure or refusal to accept delivery to constitute delivery for
all purposes of this Agreement, addressed to the respective parties as follows:

 

If to the Corporation, to:

 

TriplePoint Private Venture Credit Inc.

Attention: Sajal K. Srivastava

2755 Sand Hill Road

Suite 150

Menlo Park, California 94025

 

If to the Administrator, to:

 

TriplePoint Administrator LLC

Attention: Sajal K. Srivastava

2755 Sand Hill Road

Suite 150

Menlo Park, California 94025

 

with a copy to (which shall not constitute notice):

 

Harry S. Pangas

Dechert LLP

1900 K Street, NW

Washington, DC 20006-1110

 

11.            Effect of Waiver or Consent. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereunder shall be effective unless
it is in writing and is signed by the party asserted to have granted such
waiver.

 

12.            No Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any party without the prior written
consent of the other party. The provisions of Section 5 of this Agreement shall
remain in full force and effective and the Administrator shall remain entitled
to the benefits thereof, notwithstanding any termination of this Agreement.

 



7

 

 

13.            Binding Effect. This Agreement shall be binding on and inure to
the benefit of the parties, and their respective successors and permitted
assigns. Except as otherwise expressly provided herein, this Agreement is for
the sole benefit of the parties, and no other person shall have any rights,
benefits or remedies by reason of this Agreement, nor shall any party owe any
duty or obligation whatsoever to any such person (other than another party) by
virtue of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

  TRIPLEPOINT PRIVATE VENTURE CREDIT INC.     By: /s/ Sajal K. Srivastava    
Name: Sajal K. Srivastava     Title: President and       Chief Investment
Officer     TRIPLEPOINT ADMINISTRATOR LLC     By: /s/ Sajal K. Srivastava    
Name: Sajal K. Srivastava     Title: President

 

 

[Signature Page to Administration Agreement]

 



